DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 July 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washio et al (US 11,015,589).
Regarding Claim 1, Washio et al disclose a gas supply apparatus to be installed in a site of a facility for replenishing hydrogen gas (Figure 1; Col 2, lines 21-29).  The apparatus comprising: 
a gas treatment unit for treating the hydrogen gas (22); 
a housing (Figure 2; generally at 50) including a gas unit accommodation part for accommodating the gas treatment unit (S1); and 
a duct part (120 generally) for allowing the air to flow out of or into the gas unit accommodation part, wherein the housing includes a side section (at 52A) and a top section (separated by 54) each having a barrier member (52A and 54 respectively), and the duct part includes an inner opening section opened horizontally to the gas unit accommodation part (100B), a passage section joining the inner opening section (where 130 sits), and an outer opening section causing the passage section to open to an outside of the housing (120A), and the duct part has a barrier member (130).  
Regarding Claim 2, Washio et al disclose where the duct part is provided in an inside of the housing (Figure 2; within and comprised the body 20).  
Regarding Claim 3, Washio et al disclose where the passage section extends in a direction different from an opening direction (the opening section extends upward as shown in Figure 2 while the passage section moves to the right as seen in the orientation of Figure 2) of the inner opening section (Figure 2).  
Regarding Claim 4, Washio et al disclose where the outer opening section opens upward in the top section of the housing, or opens horizontally in the side section of the housing (Figure 2 shows the outer opening section opening upward in the top section of the housing).  
Regarding Claim 5, Washio et al disclose where the duct part is provided adjacent to the side section of the housing (Figure 2 where the duct part is toward the left), and the outer opening section opens upward or horizontally (the outer opening section opens upward as shown in Figure 2).  
Regarding Claim 6, Washio et al disclose where the gas treatment unit is hidden by the duct part to be invisible from outside through the outer opening section (through 120A, the unit 22 cannot be seen as shown in Figure 2).  
Regarding Claim 7, Washio et al disclose another duct part arranged on the top section of the housing (220 generally), wherein the another duct part includes an inner opening section opened downward to the gas unit accommodation part (200B), an outer opening section opened upward (220A), and a passage section connecting the inner opening section and the outer opening section (where 230 sits), and the another duct part has a barrier member (230).  
Regarding Claim 8, Washio et al disclose where the gas treatment unit is hidden by the another duct part to be invisible from outside through the outer opening section of the another duct part (through 220A, the unit 22 cannot be seen as shown in Figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Okuno et al (US 10,317,011).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753